DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al (US 2018/0371876) in view of Sams (US 2004/0094421).
Regarding claim 1, Lopez discloses a computer-implemented method (see [0002]), comprising:
monitoring, at a gas oil separation plant (GOSP) facility that includes a high pressure production trap (HPPT) apparatus and a desalting device (dehydrator, first stage electrostatic coalescer of the desalting train), a plurality of parameters, wherein the plurality of parameters include one or more current measurements from the desalting device, as well as gas temperature and demulsifier concentration from the HPPT apparatus (see Table 1; [0025]-[0026]; [0028]; [0030]; [0035]; [0044]); and
in response to the current measurement as well as the gas temperature and the demulsifier concentration, adjusting a demulsifier dosage being injected into the HPPT apparatus (see [0013]; [0045]; [0053]-[0054]).
Lopez discusses monitoring voltage over time such that drops in voltage may be detected and changes made in response, including demulsifier dosage (see [0030]-[0031]). In other words, the data exist for determining the rate of change in the Lopez embodiment and is implicit in monitoring the data over time. There does not appear to be any technical difference between the voltage monitoring in Lopez and the claimed determination of the rate of change thereof. A person of ordinary skill in the art would arrive at the instant claimed embodiment by routine experimentation and with a reasonable 
Lopez does not disclose that the desalting device is a dual frequency desalting (DFD) device.
Sams discloses augmenting the separation in a desalter operation by subjecting the emulsion to an electric field, wherein the electric field is varied at a frequency F1 and the intensity of the electric field is modulated at a second frequency F2. Thus the field is a dual frequency and the method is considered dual frequency coalescence (see [0009]; [0011]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify Lopez by using a DFD device as the desalter/dehydrator, as suggested by Sams, in order to improve the separation efficiency of the emulsion.
Regarding claim 2, Lopez discloses ramping up the demulsifier dosage below a maximum when the monitored parameters indicate an unstable condition and ramping down demulsifier dosage above a minimum when the monitored parameters indicate a trend stability (see [0003]; [0005]).
Regarding claim 3, Lopez discloses using a controller logic to implement a current override to affect the demulsifier concentration at the HPPT apparatus when adjusting the demulsifier dosage to mitigate the unstable condition (see [0005]; [0014]; [0039]; claim 4).
Regarding claim 4, Lopez discloses an override for when an upset is detected in the dehydrator (desalter), i.e. wherein the separation efficiency is below a threshold due to an upset in the dehydrator, such that the dehydrator governs the adjusting of the demulsifier dosage (see [0014]). This is considered equivalent to the claimed embodiment.
Regarding claim 5, Lopez does not explicitly disclose the current measurements corresponding to a measurements at a plurality of transformers within the desalting device. However, duplication of 
Regarding claims 6 and 7, Lopez discloses adjusting demulsifier concentration based on the measured parameters, including current in the desalter and gas temperature at the HPPT, as discussed above, in order to achieve the desired separation efficiency (see [0003]). Such a relationship between the demulsifier concentration and separation efficiency is considered to implicitly include determining an optimum demulsifier dosage. Furthermore, determining the optimum demulsifier dosage based upon the data collected in Lopez is considered to be obvious to and amount to nothing more than routine experimentation for a person of ordinary skill in the art.
Regarding claims 8-14, Lopez discloses a computer system comprising a computer memory and a hardware processor interoperably coupled with the computer memory and configured to perform the operations of the computer-implemented method as discussed above with respect to claims 1-7 (see [0002]; [0004]), which are equivalent to those set forth in claims 8-14.
Regarding claim 15-20, Lopez discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the operations of the computer-implemented method as discussed above with respect to claims 1-7 (see [0002]; [0004]), which are equivalent to those set forth in claims 15-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772